
	

113 HR 819 RH: Preserving Access to Cape Hatteras National Seashore Recreational Area Act
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		 Union Calendar No. 106
		113th CONGRESS
		1st Session
		H. R. 819
		[Report No. 113–146, Part
		  1]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 26, 2013
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the
			 Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			July 9, 2013
			Additional sponsors: Mrs.
			 Ellmers, Mr. Wittman,
			 Mr. Hurt, Mr. Meadows, Mr.
			 Forbes, and Ms.
			 Foxx
		
		
			July 9, 2013
			Reported from the Committee on Natural
			 Resources
		
		
			July 9, 2013
			The Committee on the
			 Judiciary discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To authorize pedestrian and motorized
		  vehicular access in Cape Hatteras National Seashore Recreational Area, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Access to Cape Hatteras
			 National Seashore Recreational Area Act.
		2.Reinstatement of
			 Interim Management Strategy
			(a)ManagementAfter the date of the enactment of this
			 Act, Cape Hatteras National Seashore Recreational Area shall be managed in
			 accordance with the Interim Protected Species Management Strategy/Environmental
			 Assessment issued by the National Park Service on June 13, 2007, for the Cape
			 Hatteras National Seashore Recreational Area, North Carolina, unless the
			 Secretary of the Interior (hereafter in this Act referred to as the
			 Secretary) issues a new final rule that meets the requirements
			 set forth in section 3.
			(b)RestrictionsThe Secretary shall not impose any
			 additional restrictions on pedestrian or motorized vehicular access to any
			 portion of Cape Hatteras National Seashore Recreational Area for species
			 protection beyond those in the Interim Management Strategy, other than as
			 specifically authorized pursuant to section 3 of this Act.
			3.Additional
			 restrictions on access to Cape Hatteras National Seashore Recreational Area for
			 species protection
			(a)In
			 generalIf, based on
			 peer-reviewed science and after public comment, the Secretary determines that
			 additional restrictions on access to a portion of the Cape Hatteras National
			 Seashore Recreational Area are necessary to protect species listed as
			 endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.),
			 the Secretary may only restrict, by limitation, closure, buffer, or otherwise,
			 pedestrian and motorized vehicular access for recreational activities for the
			 shortest possible time and on the smallest possible portions of the Cape
			 Hatteras National Seashore Recreational Area.
			(b)Limitation on
			 restrictionsRestrictions
			 imposed under this section for protection of species listed as endangered under
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall not be
			 greater than the restrictions in effect for that species at any other National
			 Seashore.
			(c)Corridors around
			 closuresTo the maximum
			 extent possible, the Secretary shall designate pedestrian and vehicular
			 corridors of minimal distance on the beach or interdunal area around closures
			 implemented under this section to allow access to areas not closed.
			4.Inapplicability
			 of final rule and consent degree
			(a)Final
			 ruleThe final rule titled
			 Special Regulations, Areas of the National Park System, Cape Hatteras
			 National Seashore—Off-Road Vehicle Management (77 Fed. Reg. 3123–3144)
			 shall have no force or effect after the date of the enactment of this
			 Act.
			(b)Consent
			 decreeThe April 30, 2008, consent decree filed in the United
			 States District Court for the Eastern District of North Carolina regarding
			 off-road vehicle use at Cape Hatteras National Seashore in North Carolina shall
			 not apply after the date of the enactment of this Act.
			
	
		July 9, 2013
		Reported from the Committee on Natural
		  Resources
		July 9, 2013
		The Committee on the
		  Judiciary discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
